MEMORANDUM**
Moise Bortis and Marius Bortis appeal pro se the Bankruptcy Appellate Panel’s (“BAP”) order denying as untimely their motion to reopen the time to appeal filed pursuant to Federal Rule of Appellate Procedure 4(a)(6). We have jurisdiction pursuant to 28 U.S.C. § 158(d). We conclude that the BAP properly denied the Rule 4(a)(6) motion as untimely. See Mitchell v. Burt Vetterlein & Bushnell PC (In re Stein), 197 F.3d 421, 425 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.